420 F.2d 150
UNITED STATES of America,v.Eugene CARTER, Appellant.
No. 22651.
United States Court of Appeals District of Columbia Circuit.
Argued September 29, 1969.
Decided October 14, 1969.
Petition for Rehearing Denied December 4, 1969.
Certiorari Denied March 30, 1970.

See 90 S. Ct. 1253.
Mr. Roger D. Chittum, Washington, D. C., with whom Mr. Fred D. Turnage, Washington, D. C. (both appointed by this court) was on the brief, for appellant.
Mr. D. William Subin, Asst. U. S. Atty., with whom Messrs. Thomas A. Flannery, U. S. Atty., John A. Terry and Victor W. Caputy, Asst. U. S. Attys., were on the brief, for appellee. Mr. David G. Bress, U. S. Atty., at the time the record was filed, also entered an appearance for appellee.
Before McGOWAN, TAMM and LEVENTHAL, Circuit Judges.
PER CURIAM:


1
The errors urged upon this appeal from a conviction for manslaughter (22 D.C. Code § 2405)1 all relate to asserted deficiencies in the instructions given by the trial judge. None of these alleged shortcomings were brought to the attention of the trial court by appropriate objection or request, see Rule 52(b), Fed.R.Crim. P., and we are not disposed on this record to regard them as constituting "plain error" necessitating reversal in the interests of justice. The case does provide another instance of the difficulties which have recurred because of the inadequacies, at least in certain evidentiary contexts, of some of the manslaughter instructions used in this Circuit, see United States v. Dixon, 135 U.S.App.D.C. ___, 419 F.2d 288 (1969), but the trial here preceded Dixon and the problems there noted are presumably in the course of being resolved in the District Court.


2
Affirmed.



Notes:


1
 Appellant has not challenged his simultaneous conviction for carrying a pistol without a license (22 D.C.Code § 3204)